Affirmed and Memorandum Opinion filed July 14, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00795-CR

                    MICHAEL LLOYD GATES, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1396498

                 MEMORANDUM                     OPINION


      Appellant appeals his conviction for aggravated sexual assault of a child
under the age of fourteen. Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant was provided
with a form motion for pro se access to the appellate record. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). As of this date, no pro se response has been
filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

         Accordingly, the judgment of the trial court is affirmed.



                                        PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2